Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-8, 10-18, and 20 are being allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims of a plurality of control selectors .
The closest prior art of record is Moro (WO 2013/175439 A1), Schridde (DE 102019123393 A1), and Chu (EP 3333866 A1).  
Moro describes a cooking appliance (Moro, page 5, lines 31-32), comprising: a plurality of gas cooktop burners having associated digital gas valves that selectively couple the plurality of gas cooktop burners to a gas supply (Moro, gas taps 10 of Fig. 8; page 3, lines 4-32); a plurality of control selectors configured to control output levels of the plurality of gas cooktop burners (Moro, page 3, lines 22-29; control module 20 of Fig. 30), each control selector including an associated illuminated display disposed on a face thereof (Moro, page 42, lines 25-26; page 46, lines 25-35; display D of Fig. 30), wherein each of the plurality of control selectors is rotatable (Moro, page 1, lines 21-23) and wherein each control selector is assigned to one of the plurality of gas cooktop burners such that each gas cooktop burner from among the plurality of gas cooktop burners has one control selector from the plurality of control selectors assigned thereto (Moro, page 3, lines 22-29); and a controller configured to control the plurality of digital gas valves in response to user input directed to the plurality of control selectors (Moro, page 3, lines 4-11), and wherein the controller is further configured to, in response to user input directed to a first control selector among the plurality of control selectors, control the digital gas valve among the plurality of digital gas valves that is associated with the gas cooktop burner among the plurality of gas cooktop burners to which the first control selector is assigned (Moro, page 3, lines 13-32).
Schridde describes a controller that is configured to control the associated illuminated display of the plurality of control selectors to display, for each control selector among the plurality of control selectors, to which gas cooktop burner among the plurality of gas cooktop burners such control selector is assigned (Schridde, par. [0004], [0007], [0014], and [0018]; Figs. 1-2 – hob comprising selectable hotplates and at least one operating element for operating the hotplates by an operating element with a display that highlights which hotplate is currently assigned using an identifier that includes, but not limited to, a color, shape, size, contrast, brightness, and pulsing on the display unit).
Chu describes a control knob for controlling cooking appliances with a touchscreen display that allows a user to select one of a plurality of operational modes.
The prior art, individually or in combination with other prior art, does not teach or make obvious the combination set forth in the independent claim wherein a plurality of control selectors are assigned to one of a plurality of gas cooktop burners and wherein each control selector comprises a physical button disposed on a front face of such control selector to shut off the associated digital gas valve of the gas cooktop burner controlled by such control selector and to which such control selector is assigned.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763